Title: From George Washington to Major General Steuben, 22 July 1780
From: Washington, George
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, baron von


					
						Sir
						Head Quarters near Passaic Falls July 22. 1780
					
					I have received your favor of the 18th Inst. and am pleased with the attention you are paying to the formation of the New-raised Troops of the State of New York.
					It will be best I think, to suspend the execution of the plan for forming three complete Companies of Light Infantry from the State Regiments to be joined to those furnished by the York line; until it is known how far the measure will be necessary, and whether it will not be more eligible in that case, to detach the men from their Officers & annex them to the Companies commanded by Continental Officers of that line—at present it may be necessary only to have in contemplation the most practicable & agreeable method of doing this if there should be occassion for it.
					Major Bradford will have directions to join and assist you in performing the duties of your Department. I am with great regard & esteem Your Most Obedient Servt
					
						Go. Washington
					
					
					
						P.S. I wish you to use every possible means for recovering the Arms which were in the hands of the Massachusetts troops last Campaign—for reasons I shall mention more particularly hereafter.
					
				